DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 25-48 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
This application is rejected under double-patenting against U.S. Patent No.11,074,897. Applicant filed a terminal disclaimer on 02/10/2022 for this case. The terminal disclaimer has been reviewed and was found as proper.
The primary reason for the allowance of claims 25-48 is the inclusion of the limitations of: performing originality analysis on each of the audio tracks, wherein performing the originality analysis on each of the audio tracks comprises: identifying, from a melody library, a reference melody that is most similar to a particular audio track; and obtaining a degree of similarity between the reference melody and the particular audio track; for each of the audio tracks, using the respective instrument information and the respective degree of similarity as a sample feature; training, using a machine learning method, a musical work adaptation quality evaluation model by using sample features of corresponding adapted musical work samples as input, and a predetermined evaluation score of a corresponding adapted musical work sample as output; outputting, .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/JIANCHUN QIN/Primary Examiner, Art Unit 2837